     2:20-cv-03657-BHH         Date Filed 01/18/21      Entry Number 16       Page 1 of 33




JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment and Natural Resources Division
SETH M. BARSKY, Chief
MEREDITH FLAX, Assistant Chief
SHAMPA A. PANDA
Trial Attorney
Wildlife and Marine Resources Section
150 M Street NE
Washington, D.C. 20002
Tel: (202) 305-0431
Fax: (202) 305-0275
shampa.panda@usdoj.gov

  Attorneys for Federal Defendants

                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


 DEFENDERS OF WILDLIFE,         )
                                )
            Plaintiff,          ) Civ. No. 2:20-cv-3657-BHH
                                )
                                )
                                )
U.S. FISH AND WILDLIFE SERVICE, ) FEDERAL DEFENDANTS’
                                  CORRECTED MOTION TO DISMISS
                                )
            Defendants.         )
                                )
                                )
----------)


                                       INTRODUCTION

       The Court should dismiss Plaintiffs claims alleging violations of the Endangered

Species Act, Migratory Bird Treaty Act, and National Wildlife Refuge System Administration

Act because the State of South Carolina, not the U.S. Fish and Wildlife Service ("Service"), that

authorizes the taking of shellfish, finfish, and other saltwater species within the Cape Romain

National Wildlife Refuge ("Refuge") boundary, including horseshoe crabs. Thus, to the extent



                                                 1
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 2 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 3 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 4 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 5 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 6 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 7 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 8 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 9 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 10 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 11 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 12 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 13 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 14 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 15 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 16 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 17 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 18 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 19 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 20 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 21 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 22 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 23 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 24 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 25 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 26 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 27 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 28 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 29 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 30 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 31 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 32 of 33
2:20-cv-03657-BHH   Date Filed 01/18/21   Entry Number 16   Page 33 of 33
